EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mints on 10/29/2021.

The application has been amended as follows: 

1. (Currently Amended) A device for strengthening a genioglossus muscle of a user to treat sleep apnea, the device comprising: 
a mouthpiece comprising: 
a force transducer; and 
a pusher plate coupled with the force transducer, wherein the pusher plate is configured to transfer a force applied to the pusher plate to the force transducer; and 
a control module comprising at least one processor configured to: 
receive a first signal from the force transducer, the first signal indicating a first force applied to the pusher plate by the genioglossus muscle of the user; 
set a baseline maximum tongue protrusive force (TPFmax) of the user based on the first signal; 
set a target force of the mouthpiece that is less than the TPFmax; 

determine that an exercise has commenced based on the training force exceeding the target force;
determinethe exercise 
generate an indicator of completion of the exercise responsive to the elapsed time of the exercise satisfying a predetermined threshold time; and 
generate a prompt that requests the user to repeat the exercise a predetermined number of times.  
2. (Original) The device of claim 1, wherein the force transducer is a piezoresistive compression load cell.  
3. (Original) The device of claim 1, wherein the force transducer has a dynamic range of between about 0 and about 25 lbf.  
4. (Previously Presented) The device of claim I, wherein a housing of the mouthpiece comprises polylactide plastic.  
5. (Previously Presented) The device of claim 1, the mouthpiece further comprises a plurality of grooves configured to receive a user's tooth.  
6. (Currently Amended) The device of claim 5, wherein each of the plurality of grooves is angled between about 0 degrees and about 20 degrees from a vertical axis.  
7. (Original) The device of claim 1, wherein the pusher plate is removable from the mouthpiece.  

9-11. (Canceled)
12. (Previously Presented) The device of claim 1, wherein the mouthpiece is disposable.  
13. (Currently Amended) A method of administering a treatment for sleep apnea, the method comprising: 
identifying a subject with obstructive sleep apnea (OSA); 
strengthening a genioglossus muscle of the subject by: 
providing the subject with a mouthpiece that is coupled to a control module, the mouthpiece including a force transducer[[,]] coupled with a pusher plate 
identifying, by the control module, from a plurality of first signals received from the force transducer, a baseline maximum tongue protrusive force (TPFmax) applied to the pusher plate by the genioglossus muscle of the subject;
setting, by the control module, a target force of the mouthpiece 
identifying, by the control module, from a plurality of second signals received from the force transducer, a training force applied to the pusher plate by the genioglossus muscle of the subject; 
determining, by the control module, that an exercise has commenced based on the training force exceeding the target force; 
determining, by the control module, an elapsed time of the exercise 
providing, by the control module, an indicator of when to end the exercise responsive to the elapsed time of the exercise satisfying a predetermined threshold time; and 
generating, by the control module, a prompt that requests the subject to repeat the exercise a predetermined number of times. 
14. (Canceled)
15. (Original) The method of claim 13, wherein the force transducer has a dynamic range of between about 0 and 25 lbf. 
16. (Canceled)
 17. (Previously Presented) The method of claim 13, wherein the mouthpiece further comprises a plurality of grooves configured to receive a patient's tooth.
18-21. (Canceled)
22. (Previously Presented) The method of claim 13, further comprising providing, by the control module, a computer-based game in which the subject earns a score based on the training force so as to motivate the subject to train.  
23. (Currently Amended) A method to treat obstructive sleep apnea of a user by strengthening a genioglossus muscle of the user, the method comprising:
providing the user with a mouthpiece that is coupled to a control module and that comprises a force transducer coupled to a pusher plate, the mouthpiece further comprising a plurality of grooves configured to receive one or more teeth of the user, 
determining a baseline maximum tongue protrusive force (TPFmax) for the user based on a first signal from the force transducer, the first signal indicating a first force applied to the pusher plate by the genioglossus muscle of the user; 
setting, via the control module, a target force that is less than the TPFmax; 
detecting, via the force transducer, a training force applied to the pusher plate by the user; 
determining, by the control module, that an exercise has commenced based on the training force exceeding the target force;
determining, by the control module, an elapsed time of the exercise 
generating, by the control module, an indicator indicating a completion of the exercise responsive to the elapsed time of the exercise satisfying a predetermined threshold time. 
24. (Currently Amended) The device of claim 1, wherein the device further comprises a display, wherein the at least one processor is further configured to transmit to the display, while receiving the plurality of second signals, the training force and the elapsed time of exercise, wherein the indicator is a first indicator, wherein the first indicator is a first color, and wherein the at least one processor is further configured to generate a second indicator of a second color while receiving the plurality of second signals, the second color being different from the first color.  

26. (Previously Presented) The method of claim 13, wherein identifying the subject with OSA comprises determining a respiratory disturbance index (RDI) while the subject sleeps. 
27. (Previously Presented) The method of claim 26, further comprising measuring a change in the RDI following the exercise.  
28. (Previously Presented) The method of claim 23, further comprising identifying the user as having obstructive sleep apnea (OSA) by determining an RDI for the user while the user sleeps.  
29. (Previously Presented) The device of claim 25, wherein the control module is further configured to receive, via an input device, the unique number corresponding to each of the plurality of grooves.  
30. (Previously Presented) The device of claim 29, wherein the input device is a pushbutton of the mouthpiece.  
31. (Currently Amended) The method of claim 17, wherein each of the plurality of grooves has a number corresponding to a depth inside an oral cavity of the subject.  
32. (Currently Amended) The method of claim 31, further comprising receiving, via an input device, the number corresponding to each of the plurality of grooves.  
33. (Previously Presented) The method of claim 31, further comprising repeating the exercise in more than one of the plurality of grooves.  
wherein the elapsed time is the elapsed time of the first exercise, wherein the predetermined threshold time is a first predetermined threshold time, the method further comprising: 
receiving, via an input device,number corresponding to a first groove of the plurality of grooves; 
providing, by the control module, based on the received first number, a first subset of data comprising the first exercise; 
receiving, via the input device, a second  number, corresponding to a second groove of the plurality of grooves; 
identifying, by the control module, 
setting, by the control module, a second target force of the mouthpiece 
identifying, by the control module, from a plurality of fourth signals received from the force transducer, a second training force applied to the pusher plate by the genioglossus muscle of the subject; 
determining, by the control module, has commenced based on the second training force exceeding the second target force;
determining, by the control module, an elapsed time of the second exercise;
providing, by the control module, a second indicator of when to end the second exercise responsive to the 
providing, by the control module, 
35. (Currently Amended) The method of claim 23, wherein each of the plurality of grooves has a number corresponding to the depth inside the oral cavity of the user.  
36. (Currently Amended) The method of claim 35, further comprising receiving, via an input device, the number corresponding to each of the plurality of grooves.  
37. (Previously Presented) The method of claim 36, wherein the input device is a pushbutton.  
38. (Currently Amended) The method of claim 35, wherein the TPFmax is a first TPFmax, wherein the target force is a first target force, wherein the training force is a first training force, and wherein the exercise is a first exercise, and method further comprising: 
receiving, via an input device, number corresponding to a first groove of the plurality of grooves; 
providing, by the control module, based on the received first number, a first subset of data comprising the first TPFmax, the first target force, and the first training force; -10- 4834-1411-3509.6Atty. Dkt. No. 093873-1127 
number corresponding to a second groove of the plurality of grooves; 
identifying, by the control module, 
setting, by the control module, a second target force of the mouthpiece, the second target force being indexed to less than the second TPFmax;
identifying, by the control module, from a plurality of fourth signals received from the force transducer, a second training force applied to the pusher plate by the genioglossus muscle of the subject; and 
providing, by the control module, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-8, 12-13, 15, 17, and 22-38, the prior art of record fails to disclose, teach or render obvious a device for strengthening a genioglossus muscle of a user to treat sleep apnea/a method of administering a treatment for sleep apnea/a method to tread obstructive sleep apnea of a user by strengthening a genioglossus muscle of the user with all the structural limitations and functional language comprising a mouthpiece having a force transducer and a pusher plate coupled to the force transducer and configured to transfer a force applied to the pusher plate to the force transducer, and a control module configured to receive a first signal from the force transducer, the first . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784